DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed on 01/25/2021, with respect to Double Patenting have been fully considered and are persuasive because claims have been amended to overcome the rejection. Therefore, the rejection of claims 1-7 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


at least one memory that stores:
firmware that manages a customized size of a sheet in a storage unit; 
an application that is operated via a framework program and that is installed; and 
a set of instructions; and
at least one processor that executes the set of instructions to: 
register a customized size of a sheet in the storage unit in accordance with an input of size information by a user operation under control of the firmware;
wherein the application receives information indicating the customized size of the sheet from the framework program and then receives a selection instruction of an item corresponding to the customized size indicated by the received information, and
execute a print process using the sheet having the customized size corresponding to the selected item.

4. (Currently Amended) The image forming apparatus according to claim 2, wherein the customized size is registered while being associated with second identification information for identifying the sheet, 
     
     wherein the application receives a selection instruction of the second identification information in accordance with the user operation, and 

5. (Currently Amended) The image forming apparatus according to claim 1, 
      wherein the application receives a printing condition according to the print process using the sheet having the customized size according to the selection instruction, and     
      wherein the print process is executed in accordance with the accepted printing condition.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1, 6 and 7, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “wherein the application receives information indicating the customized size of the sheet from the framework program and then receives a selection instruction of an item corresponding to the customized size indicated by the received information.”
It follows that claims 2-5 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675